           Case 1:20-cv-01312-LTS Document 5 Filed 02/14/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

                                                     :
                                                     :
UBIQUITI INC.,                                       :
                                                     :
                         Plaintiff,                  :
                                                     : CIVIL ACTION NO. 1:20-cv-01312
   -against-                                         :
                                                     : NOTICE OF APPEARANCE
PERASO TECHNOLOGIES INC.,                            :
                                                     :
                        Defendant.                   :
                                                     :
                                                     :


         PLEASE TAKE NOTICE THAT Mario Aieta of the law firm Duane Morris LLP

hereby appears as counsel on behalf of Plaintiff Ubiquiti Inc. in the above-captioned action and

requests that all papers in connection with the matter be served upon the undersigned at the

address listed below.

Dated:      New York, New York
            February 14, 2020

                                             DUANE MORRIS LLP


                                             By: /s/ Mario Aieta
                                                     Mario Aieta
                                             230 Park Avenue, Suite 1130
                                             New York, New York 10169
                                             Phone: (212) 404-8755
                                             Email: MAieta@duanemorris.com
